Case 1:18-cv-01280-CMA-MEH Document 70 Filed 07/23/20 USDC Colorado Page 1 of 22




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO
                                   Judge Christine M. Arguello


   Civil Action No. 18-cv-01280-CMA-MEH

   GEORGE CHRISTOPHER ASH,

   Plaintiff,

   v.

   AURORA PUBLIC SCHOOLS,

        Defendant.
   ______________________________________________________________________

       ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
   ______________________________________________________________________

           This matter is before the Court on Defendant Aurora Public Schools’ Motion for

   Summary Judgment. (Doc. # 49.) Plaintiff George Ash filed a Response (Doc. # 56) on

   February 1, 2020, and Defendant filed a Reply (Doc. # 59) on February 18, 2020. For

   the following reasons, the Court grants Defendant’s Motion.

                                          I.      BACKGROUND

           This is an employment discrimination case. Plaintiff is an African American male

   with several disabilities. 1 (Doc. # 39 at 4–5.) Defendant hired Plaintiff to teach 6th grade

   Social Studies at East Middle School (“the School”) for the 2014–2015 school year.

   (Doc. # 56 at 2.) The School is a Title I school: many of the students come from

   impoverished backgrounds, are traumatized, and lack stability in their lives. (Doc. # 49-1

   at 24.) Defendant evaluated Plaintiff as “Effective and Proficient” for the 2014–2015


   1Plaintiff’s disabilities include “[d]iabetes, a torn MCL, nerve damage to the left side of [the]
   body, . . . [a] head injury from a car accident [and] a disabling laser injury to [the] eyes . . . .”
   (Doc. # 56-1 at 118.)
Case 1:18-cv-01280-CMA-MEH Document 70 Filed 07/23/20 USDC Colorado Page 2 of 22




   school year (Doc. # 56 at 2) and as “Effective” for the 2015–2016 school year (Doc. #

   56-1 at 103).

          In July 2015, there was a change of management at the School when Dr. Biaze

   Houston was hired as principal. (Doc. # 56 at 2.) Dr. Houston felt there was a lack of

   respect between the students and the staff at the School and, with the assistance of Mr.

   Frutoso Chavez, who was hired as assistant principal in 2016, he implemented a

   restorative approach to student discipline. 2

          In November 2015, Plaintiff was injured in a car accident and took time off to

   recover. (Doc. # 39 at 4.) He exhausted his sick leave and was not paid for two of the

   weeks he was out. (Doc. # 56 at 3.) In August 2016, Plaintiff was diagnosed with type II

   diabetes (Doc. # 56-1 at 4) and between then and October 2016, he took time off work

   for doctor and lab visits related to the diabetes (Doc. # 39 at 4). Subsequently, Mr.

   Chavez emailed Plaintiff requesting documentation for any future paid health leave.

   (Doc. # 49-1 at 91.) In November 2016, Plaintiff unsuccessfully applied for benefits from

   Defendant’s Health Leave Bank (“HLB”). (Doc. # 56 at 3.)

          During the 2016–2017 school year, Plaintiff was subjected to a variety of student

   misconduct: racial slurs; derogatory comments and drawings regarding race, sexual

   orientation, and gender; threats; and physical attacks. (Id. at 4.) Plaintiff raised his

   concerns about the student conduct with the School’s management. (Id. at 5.) As part of

   the School’s restorative practices, Mr. Chavez asked Plaintiff to engage in restorative

   conferences with some of the students involved in the misconduct. (Id. at 9). However,


   2 Restorative approaches, also known as Positive Behavior Intervention and Supports, focus on
   addressing the underlying reasons for hurtful or offensive behaviors rather than punishment or
   incentivization, and include restorative conferences between student and teacher. See (Doc. #
   49-1 at 14–15).


                                                   2
Case 1:18-cv-01280-CMA-MEH Document 70 Filed 07/23/20 USDC Colorado Page 3 of 22




   Plaintiff was generally unwilling to engage in the restorative practices and frequently

   failed to attend restorative conferences with students. See, e.g., (Doc. # 49-1 at 78).

          The students that Plaintiff specifically identified as being involved in inappropriate

   conduct were sanctioned by suspension, faced expulsion, or were transferred to

   another class. (Id. at 69–71; Doc. # 60 at 3.) Also during the 2016–2017 school year,

   Mr. Chavez repeatedly addressed with Plaintiff numerous instances of Plaintiff’s

   unprofessional conduct. See, e.g., (Doc. # 49-1 at 100). During Plaintiff’s mid-year

   review with Mr. Chavez, Plaintiff was put on notice that, if there were not substantial

   changes to his conduct, he might not be renewed for the 2017–2018 school year. See

   (id. at 68).

          In February 2017, Plaintiff filed a grievance with Defendant and the Aurora

   Education Association describing both the behavior of the students in his class and

   allegedly discriminatory acts by Dr. Houston and Mr. Chavez. (Doc. # 39 at 6.) On

   March 13, 2017, Plaintiff was informed by Dr. Houston and Mr. Chavez that he was not

   going to be renewed for the next school year because of his performance issues. (Id. at

   6–7.) On April 26, 2017, Plaintiff suffered a student-inflicted eye injury. (Id. at 5.) After

   the non-renewal discussion between Mr. Chavez and Plaintiff in March 2017, Plaintiff

   became uncommunicative with the School’s management and consistently failed to

   meet various professional obligations, including attending his end-of-year evaluative

   conference. See (Doc. # 60 at 28–48).

                                   II.    LEGAL STANDARDS

          Summary judgment is appropriate when “the movant shows that there is no

   genuine dispute as to any material fact and the movant is entitled to judgment as a




                                                  3
Case 1:18-cv-01280-CMA-MEH Document 70 Filed 07/23/20 USDC Colorado Page 4 of 22




   matter of law.” Fed. R. Civ. P. 56(a). A dispute is “genuine” if the evidence is such that it

   might lead a reasonable jury to return a verdict for the nonmoving party. Allen v.

   Muskogee, Okla., 119 F.3d 837, 839 (10th Cir. 1997). A fact is “material” if it is essential

   to the proper disposition of the claim under the relevant substantive law. Wright v.

   Abbott Labs., Inc., 259 F.3d 1226, 1231–32 (10th Cir. 2001). When reviewing motions

   for summary judgment, a court may not resolve issues of credibility, Hansen v. PT Bank

   Negara Indonesia (Persero), 706 F.3d 1244, 1251 (10th Cir. 2013), and must view the

   evidence—including all reasonably drawn inferences—in the light most favorable to the

   non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). However,

   conclusory statements based merely on conjecture, speculation, or subjective belief do

   not constitute competent summary judgment evidence, and “[u]nsubstantiated

   allegations carry no probative weight.” Bones v. Honeywell Int’l, Inc., 366 F.3d 869, 875

   (10th Cir. 2004) (citations omitted).

          The moving party bears the initial burden of demonstrating the absence of a

   genuine dispute of material fact and entitlement to judgment as a matter of law. Fed. R.

   Civ. P. 56(a). To meet this standard, a movant who does not bear the ultimate burden of

   persuasion at trial does not need to disprove the other party’s claim; rather, the movant

   need simply point out to the Court a lack of evidence for the other party on an essential

   element of that party’s claim. Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 671 (10th

   Cir. 1998) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986)).

          Once the movant has met its initial burden, the burden then shifts to the

   nonmoving party to “set forth specific facts showing that there is a genuine issue for

   trial.” Anderson, 477 U.S. at 256. The nonmoving party may not simply rest upon its




                                                 4
Case 1:18-cv-01280-CMA-MEH Document 70 Filed 07/23/20 USDC Colorado Page 5 of 22




   pleadings to satisfy its burden. Id. Rather, the nonmoving party must “set forth specific

   facts that would be admissible in evidence in the event of trial from which a rational trier

   of fact could find for the nonmovant.” Adler, 144 F.3d at 671 (citation omitted). “To

   accomplish this, the facts must be identified by reference to affidavits, deposition

   transcripts, or specific exhibits incorporated therein.” Id. (citation omitted). Ultimately,

   the Court's inquiry on summary judgment is whether the facts and evidence identified by

   the parties present “a sufficient disagreement to require submission to a jury or whether

   it is so one-sided that one party must prevail as a matter of law.” Anderson, 477 U.S. at

   251–52. “[T]here is no issue for trial unless there is sufficient evidence favoring the

   nonmoving party for a jury to return a verdict for that party. If the evidence is merely

   colorable . . . or is not significantly probative, . . . summary judgment may be granted.”

   Id. at 249 (citations omitted).

            Discrimination and retaliation claims under Title VII and § 1981 can be analyzed

   using either the mixed motives framework or the three-step McDonnell Douglas 3

   framework. Hysten v. Burlington N. Santa Fe Ry. Co., 415 F. App'x 897, 911 (10th Cir.

   2011). To prevail under the mixed motives framework a plaintiff must show that an

   employment action of the defendant “was the product of a mixture of legitimate and

   illegitimate motives.” Price Waterhouse v. Hopkins, 490 U.S. 228, 247 (1989),

   superseded by statute on other grounds, Civil Rights Act of 1991, Pub.L. No. 102–166,

   § 107(a), 105 Stat. 1074.

            Under the McDonnell Douglas framework, a plaintiff must first establish a prima

   facie case of discrimination. MacKenzie v. City & Cty. of Denver, 414 F.3d 1266, 1274


   3   McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802–04 (1973).



                                                  5
Case 1:18-cv-01280-CMA-MEH Document 70 Filed 07/23/20 USDC Colorado Page 6 of 22




   (10th Cir. 2005). In the summary judgment context, “a plaintiff initially must raise a

   genuine issue of material fact on each element of the prima facie case.” Id. If such a

   case is established, “the burden shifts to the defendant to offer a legitimate

   nondiscriminatory reason for its employment decision.” Id. If the defendant offers a

   legitimate reason for its decision, “the burden shifts back to [the] plaintiff to show a

   genuine issue of material fact as to whether [the] defendant’s reason for the discharge

   is pretextual.” Id. The prima facie case varies depending on the type of adverse action

   the employee alleges was discriminatory. E.E.O.C. v. PVNF, L.L.C., 487 F.3d 790, 800

   (10th Cir. 2007) (citing Plotke v. White, 405 F.3d 1092, 1099 (10th Cir. 2005) (“[T]he

   articulation of a plaintiff's prima facie case may well vary, depending on the context of

   the claim and the nature of the adverse employment action alleged.”)).

                                         III.    DISCUSSION

          Plaintiff alleges that Defendant: (1) discriminated against him on the basis of his

   race, gender, or sexual orientation by forcing him to work in a hostile work environment

   and effectively terminating his employment; (2) discriminated against him on the basis

   of his disability status; and (3) retaliated against him for engaging in protected

   opposition to the alleged discrimination. The Court analyzes these claims using the

   McDonnell Douglas framework. 4


   4 Plaintiff claims this is a mixed motives case. Pursuant to the mixed motives framework, the
   plaintiff “must present evidence ‘that directly shows that [discrimination] played a motivating part
   in the employment decision at issue.’” Hysten v. Burlington N. Santa Fe Ry. Co., No. 08-2179-
   EFM, 2009 WL 10675644, at *15 (D. Kan. Oct. 8, 2009) (alteration in original) (quoting Fye v.
   Okla. Corp. Comm'n, 516 F.3d 1217, 1226 (10th Cir. 2008)), aff'd, 415 F. App'x 897 (10th Cir.
   2011). Evidence directly showing discrimination may be direct or circumstantial evidence.
   Desert Palace, Inc. v. Costa, 539 U.S. 90, 98–102 (2003). However, circumstantial evidence
   must relate directly to the employer’s discriminatory motive. Hysten, 2009 WL 10675644, at *15
   (citing Fye, 516 F.3d at 1226). Plaintiff claims Defendant’s restorative policy is direct evidence of
   discrimination; however, the policy is not discriminatory on its face and is, therefore, not direct


                                                    6
Case 1:18-cv-01280-CMA-MEH Document 70 Filed 07/23/20 USDC Colorado Page 7 of 22




   A.     PRIMA FACIE CASE FOR HOSTILE WORK ENVIRONMENT

          1.     Applicable Law

          Although Title VII makes no explicit mention of hostile work environment, “a

   victim of a racially hostile work environment may nevertheless bring a cause of action

   under Title VII.” Tademy v. Union Pac. Corp., 520 F.3d 1149, 1156 (10th Cir. 2008)

   (quoting Ford v. West, 222 F.3d 767, 775 (10th Cir. 2000)).

          Exposure to a hostile work environment is established when: (1) a plaintiff is a

   member of a protected group; (2) a plaintiff has been subject to unwelcome

   harassment; (3) the harassment was based on the protected characteristic; and (4) the

   harassment was sufficiently severe or pervasive to alter a term, condition, or privilege of

   the plaintiff's employment and created an abusive working environment. Asebedo v.

   Kan. State Univ., 559 F. App’x 668, 670 (10th Cir. 2014). “Hostile work environment

   harassment arises when the alleged discriminatory conduct ‘has the purpose or effect of

   unreasonably interfering with an individual's work performance or creating an

   intimidating, hostile, or offensive working environment.’” Hicks v. Gates Rubber Co., 833

   F.2d 1406, 1413 (10th Cir. 1987) (quoting 29 C.F.R. § 1604.11(a)(3) (1986)). “Isolated

   or trivial episodes of harassment are insufficient” to create a pervasively abusive

   environment, Honeycutt v. Safeway, Inc., 475 F. Supp. 2d 1063, 1075 (D. Colo. 2007);

   rather, “there must be a steady barrage of opprobrious [discriminatory] comments,”

   Semsroth v. City of Wichita, 304 F. App’x 707, 722 (10th Cir. 2008).




   evidence of discrimination. See Trans World Airlines, Inc. v. Thurston, 469 U.S. 111, 121–22
   (1985). Plaintiff also fails to present circumstantial evidence suggesting Defendant had a
   discriminatory motive. Therefore, the mixed motives framework is not applicable.


                                                  7
Case 1:18-cv-01280-CMA-MEH Document 70 Filed 07/23/20 USDC Colorado Page 8 of 22




          When determining whether an environment is hostile, courts consider the entirety

   of the “circumstances[,] including the frequency of the discriminatory conduct; its

   severity; whether it is physically threatening or humiliating, or a mere offensive

   utterance; and whether it unreasonably interferes with an employee’s work

   performance.” Stinnett v. Safeway, Inc., 337 F.3d 1213, 1219 (10th Cir. 2003). “[A]

   [racially/sexually] objectionable environment must be both objectively and subjectively

   offensive . . . .” Faragher v. City of Boca Raton, 524 U.S. 775, 787 (1998).

          A hostile work environment can be created when students harass teachers. See

   Campbell v. Haw. Dep't of Educ., 892 F.3d 1005, 1017 (9th Cir. 2018) (students’

   harassment of their teacher contributed to hostile work environment). However, an

   employer-defendant is liable for a hostile work environment only if it knew, or should

   have known, about the hostile work environment and neglected to take corrective

   action. See Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 769–70 (1998) (Scalia &

   Thomas, JJ., dissenting); see also Chapman v. Carmike Cinemas, 307 F. App'x 164,

   171 (10th Cir. 2009) (quoting Harsco Corp. v. Renner, 475 F.3d 1179, 1186 (10th Cir.

   2007)) (“Under this theory, [plaintiff] was required to prove . . . that [employer] had

   actual or constructive knowledge of the hostile work environment but did not adequately

   respond to notice of the harassment.”).

          2.     Analysis

          Defendant is entitled to summary judgment on Plaintiff’s hostile work

   environment claim because, although Plaintiff subjectively believes the alleged

   harassment was sufficiently severe or pervasive to alter a term, condition, or privilege of

   his employment, objectively, the evidence fails to support his argument that there is a




                                                 8
Case 1:18-cv-01280-CMA-MEH Document 70 Filed 07/23/20 USDC Colorado Page 9 of 22




   genuine dispute of material fact regarding Defendant’s creation of a work environment

   in which harassment was severe or pervasive.

          First, Plaintiff argues that his harassment by students, combined with

   Defendant’s failure to remedy the harassment, created a severe or pervasively hostile

   work environment. (Doc. # 56 at 9–10.) Plaintiff claims that the student conduct

   ostensibly falls under Defendant’s policy governing workplace harassment, which

   provides: “[t]he district shall take appropriate action to promptly and impartially

   investigate allegations of unlawful discrimination and harassment, to end unlawful

   behavior, to prevent the recurrence of such behavior . . . .” (Doc. # 56-1 at 52.)

   However, Defendant sanctioned every student that Plaintiff identified as engaging in

   harassing behavior by suspending them or transferring them to another class. (Doc. #

   49-1 at 70–71; Doc. # 60 at 3.) Defendant also contacted at least one of the students’

   parents about the student’s conduct (Doc. # 49 at 8; see also Doc. # 49-1 at 71–72, 74),

   scheduled restorative conferences between Plaintiff and the students (Doc. # 49 at 8;

   see also Doc # 49-1 at 75–80), provided rooms where the offending students could take

   time out of class to calm down and reflect on their behavior, and routinely sent security

   or Mr. Chavez to Plaintiff’s classroom to remove disruptive students (Doc. # 49-1 at 28).

   Therefore, Defendant met its obligation to take remedial action that it calculated would

   end Plaintiff’s alleged harassment. Burlington Indus., Inc., 524 U.S. at 771–72.

          Plaintiff further argues that Defendant’s response to the harassing student

   behavior was imprompt. (Doc. # 56 at 14.) However, any delay in Defendant’s taking

   action is attributable to Plaintiff’s own delay in engaging with Defendant’s restorative

   mechanisms for handling student misconduct. (Doc. # 49-1 at 27–28, 78.) Plaintiff’s




                                                 9
Case 1:18-cv-01280-CMA-MEH Document 70 Filed 07/23/20 USDC Colorado Page 10 of 22




   other generalized allegations of student harassment are not supported by specific

   reference to the record and do not, therefore, create a genuine dispute of material fact.

   See Nielander v. Bd. of Cty. Comm'rs of Cty. of Republic, Kan., 582 F.3d 1155, 1165

   (10th Cir. 2009) (“A plaintiff's subjective beliefs . . . without facts to back up those

   beliefs, are not sufficient to create a genuine issue of fact.”).

          Next, Plaintiff argues that Defendant’s requirement that he engage in restorative

   conferences with the harassing students created a hostile work environment. (Doc. # 56

   at 9–10.) Specifically, Plaintiff claims that restorative conferences are ineffective, that

   Defendant’s restorative policy is discriminatory, and that enforcement of the policy

   perpetuated the hostile work environment he was subject to. (Id. at 19.) First, as noted

   above, see Discussion supra n.3, the Court finds that the restorative policy of Defendant

   is not facially discriminatory. Second, Plaintiff fails to direct the Court to any evidence

   supporting these claims; rather, he relies solely on his own subjective beliefs to reach

   his conclusions. Those beliefs are insufficient to create a genuine dispute of material

   fact. See Nielander, 582 F.3d at 1165.

          Plaintiff also claims that he was “insulted, threatened, and bullied by [Mr.

   Chavez]” during a visit by Mr. Chavez to his classroom on January 30, 2017. (Doc. # 56

   at 9; Doc. # 49-1 at 64.) Mr. Chavez made the visit to Plaintiff’s classroom to discuss

   Plaintiff’s ongoing delay of a restorative conference that was required for a student to be

   transferred out of Plaintiff’s class per his request. (Doc. # 49-1 at 46.) Plaintiff contends

   that after Mr. Chavez left, he returned a few minutes later and, in front of students,

   “forcefully said, ‘You will have the meeting.’” (Doc. # 56 at 14.)




                                                 10
Case 1:18-cv-01280-CMA-MEH Document 70 Filed 07/23/20 USDC Colorado Page 11 of 22




          Although Plaintiff claims his sensibilities were offended by the interaction with Mr.

   Chavez during the classroom visit, Title VII does not create a “general civility code.”

   Faragher, 524 U.S. at 788 (quoting Oncale v. Sundowner Offshore Servs., Inc., 523

   U.S. 75, 80 (1998)). Rather, the standard for establishing a hostile work environment is

   intended to “filter out complaints attacking the ordinary tribulations of the

   workplace . . . .” Id. (citations omitted). “Discourtesy or rudeness should not be confused

   with racial harassment . . . [n]on racial statements, consisting of reprimands, belittling,

   or demeaning tones, negative comments, and even verbal insults are not actionable

   under Title VII.” Chung v. El Paso Cty./Colo. Springs Sch. Dist. #11, 115 F. Supp. 3d

   1242, 1256 (D. Colo. 2015), aff'd sub nom. Chung v. El Paso Sch. Dist. #11, 659 F.

   App’x 953 (10th Cir. 2016). Regardless of whether Plaintiff felt humiliated, insulted, or

   bullied when Mr. Chavez confronted him in front of the students in his classroom,

   Plaintiff presents no evidence that Mr. Chavez’s conduct or statements were motivated

   by Plaintiff’s race, gender, or sexual orientation.

          In summary, Plaintiff has failed to produce adequate evidence to establish a

   genuine dispute of material fact regarding whether Defendant created an environment

   where “harassment was sufficiently severe or pervasive to alter a term, condition, or

   privilege of the plaintiff's employment . . . .” Asebedo, 559 F. App’x at 670. Accordingly,

   because Plaintiff has failed to show a prima facie case of a hostile work environment,

   summary judgment for Defendant on Plaintiff’s hostile work environment claim is

   appropriate.




                                                11
Case 1:18-cv-01280-CMA-MEH Document 70 Filed 07/23/20 USDC Colorado Page 12 of 22




   B.     LEGITIMATE REASON VERSUS PRETEXT ANALYSIS

          The Court assumes, without deciding, that Plaintiff establishes a prima facie case

   for his remaining claims and, therefore, analyzes those claims pursuant to the second

   and third steps of the McDonnell Douglas framework.

          Defendant’s burden of showing a legitimate, non-discriminatory reason for its

   actions is merely “one of production, not persuasion; it can involve no credibility

   assessment.” Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 142 (2000)

   (citations omitted). Defendant’s legitimate non-discriminatory reason for its actions is

   Plaintiff’s “consistent failure to meet his professional obligations . . . .” (Doc. # 49 at 14;

   see also (Doc. # 49-1 at 68.)

          Because Defendant has produced a legitimate nondiscriminatory reason for its

   actions, the burden shifts to Plaintiff to show “that the legitimate reason[s] offered by

   [D]efendant [was] not its true reason[], but [was] a pretext for discrimination.” Reeves,

   530 U.S. at 143.

          To show pretext, a party may point to “weaknesses, implausibilities,

   inconsistencies, incoherencies, or contradictions in the employer’s proffered legitimate

   reasons for its actions [such] that a reasonable factfinder could rationally find them

   unworthy of credence and hence infer that the employer did not act for the asserted

   non-discriminatory reasons.” Morgan v. Hilti, Inc., 108 F.3d 1319, 1323 (10th Cir. 1997)

   (citation omitted). “[M]ere conjecture that [the] employer’s explanation is a pretext for

   intentional discrimination is an insufficient basis for denial of summary judgment,”

   Branson v. Price River Coal Co., 853 F.2d 768, 772 (10th Cir. 1988), and “a plaintiff’s

   allegations alone will not defeat summary judgment,” Morgan, 108 F.3d at 1324. Courts




                                                  12
Case 1:18-cv-01280-CMA-MEH Document 70 Filed 07/23/20 USDC Colorado Page 13 of 22




   consider the totality of the circumstances when considering whether pretext exists.

   Fassbender v. Correct Care Sols., LLC, 890 F.3d 875, 885 (10th Cir. 2018). If the

   evidence as a whole reveals a “nondiscriminatory reason for the employer’s decision, or

   if the plaintiff created only a weak issue of fact as to whether the employer’s reason was

   untrue,” summary judgment is appropriate. Reeves, 530 U.S. at 148.

          1.     Race and Gender Discrimination Claim

          With respect to Plaintiff’s claims of race and gender discrimination, his evidence

   that Defendant’s legitimate non-discriminatory reason for its actions is pretext for its

   discriminatory animus is that Defendant: (1) failed to act to prevent racial and sexual

   discrimination and did not provide Plaintiff with adequate support, thus creating

   intolerable working conditions (Doc. # 56. at 21–23); (2) assigned Plaintiff more difficult

   students (id. at 19); (3) did nothing about a comment from one of Plaintiff’s colleagues

   regarding a third employee’s “black card” (id. at 21); and (4) treated non-African

   American employees more favorably (id. at 20–21).

          Plaintiff first contends that his sexual and racial harassment by students,

   combined with Defendant’s failure to remedy such conduct, created intolerable working

   conditions and reveals its real motivation for its employment actions. However, as

   described above, see Discussion supra Section III.A.2., Defendant made numerous

   efforts to mitigate the student misconduct that Plaintiff specifically identified. Plaintiff

   alleges that his harassment at the hands of students got progressively worse in the

   2016–2017 school year (Doc. # 56 at 4). However, as described in more detail below,

   the frequency with which Plaintiff reported student misconduct dropped from 29

   incidents in 2015–2016 to 11 incidents in 2016–2017. Compare (Doc. # 60 at 10), with




                                                  13
Case 1:18-cv-01280-CMA-MEH Document 70 Filed 07/23/20 USDC Colorado Page 14 of 22




   (Doc. # 60 at 13). Unless something changed in Plaintiff’s incident reporting, which he

   does not allege, the drop in reported student misconduct from 2015–2016 to 2016–2017

   runs counter to the notion that Defendant failed to take action to address the student

   harassment.

          Although Plaintiff presents evidence of student misconduct, he presents no

   evidence that Defendant failed to respond appropriately. Rather, Plaintiff’s evidence

   shows merely that he was unhappy with the support he received. Nothing in Plaintiff’s

   evidence suggests that Defendant’s conduct to support Plaintiff, or the conditions that

   resulted from that support, establishes pretext. See Campbell, 892 F.3d at 1015, 1017–

   18 (school’s suspension, detention, and transfer of students harassing a teacher were

   adequately supportive of the teacher as a means to prevent harassment).

          Second, Plaintiff claims that he was assigned more difficult students because of

   his race. (Doc. # 56 at 18.) Although Plaintiff identifies facts regarding students with

   behavioral difficulties being in his class, he presents no evidence—outside of his own

   subjective belief of Defendant’s discriminatory motivation regarding which students were

   placed into his class—of a causal connection between particular students being

   assigned to his class and his race, gender, or sexual orientation. In 2015–2016 Plaintiff

   reported 29 incidents of student misconduct; one other teacher reported more incidents

   that year. (Doc. # 60 at 10.) By contrast, in 2016–2017 Plaintiff reported 11 incidents of

   misconduct; nine teachers reported more incidents that year. (Id. at 13.) Even assuming

   that (1) all teachers have the same criteria for reporting student misconduct, (2)

   teachers report with the same frequency given similar student conduct, and (3) reporting

   is an accurate measure of students being more difficult, Plaintiff fails to present




                                                14
Case 1:18-cv-01280-CMA-MEH Document 70 Filed 07/23/20 USDC Colorado Page 15 of 22




   evidence that even remotely suggests that he was assigned particular students

   because of his race. Absent such evidence, Plaintiff has not established that

   Defendant’s legitimate reason for its actions was pretext for discriminatory animus.

   Nielander, 582 F.3d at 1165.

          Third, Plaintiff indicates that he heard one of his colleagues say that another

   African American teacher at the school should have his “black card” taken away

   because he could not handle unruly students. (Doc. # 39 at 8.) Plaintiff alleges that this

   comment reaffirmed his belief about how Defendant perceived African American

   teachers. (Doc. # 56 at 21.)

          Plaintiff fails to direct the Court to any materials in the record that support the

   contention that the statement was made by his colleague with discriminatory animus, or

   that Defendant adopted the position of Plaintiff’s colleague. Rather, the record shows

   that Plaintiff did not even know whether his colleague’s statement was about race. 5

   (Doc. # 49-1 at 48.) A statement reflecting personal belief, when made by an employee

   not involved in an employment action, does not satisfy Plaintiff’s burden of production in

   showing Defendant’s discriminatory animus was the actual reason for its employment

   actions. Merritt v. Tellabs Operations, Inc., 222 F. App'x 679 (10th Cir. 2007); see also

   Heno v. Sprint/United Mgmt. Co., 208 F.3d 847, 856 (10th Cir. 2000) ("[S]tray racial

   comments should typically not be admitted unless the plaintiff can link them to

   personnel decisions or the individuals making those decisions.”). Furthermore, Plaintiff’s

   subjective beliefs about his colleague’s comment and whether or not it is a position



   5In response to Defendant’s deposition question, “And do you believe that [the black card
   comment] was said to you because of your race?” Plaintiff responded, “I don’t know – I just
   know she [Plaintiff’s colleague] was describing another teacher.” (Doc. # 49-1 at 48.)


                                                 15
Case 1:18-cv-01280-CMA-MEH Document 70 Filed 07/23/20 USDC Colorado Page 16 of 22




   adopted by Defendant is insufficient to demonstrate pretext. See Fuller v. Dep't of

   Children & Families, 805 F. App’x 601, 606 (10th Cir. 2020) (plaintiff’s subjective belief

   was insufficient to establish pretext).

          Fourth, Plaintiff argues that his non-African American colleagues were treated

   more favorably than he was. (Doc. # 56 at 20–21.) Specifically, Plaintiff argues that

   denial of his HLB request was motivated by his race because a non-African American

   teacher, Ms. Corcoran, had her HLB request approved. (Id.) On November 17, 2016,

   Plaintiff requested reimbursement from the HLB for injuries sustained on November 5,

   2015. (Doc. # 49-1 at 35–36.) In December 2016, Defendant denied Plaintiff’s HLB

   request. (Id. at 38.) The denial letter sent to Plaintiff states that, “[b]ased on the timeline

   of your request, the committee determined that they will not approve your request for

   [HLB] days.” (Id.) (emphasis added).

          As a legitimate nondiscriminatory reason for denying Plaintiff’s HLB request,

   Defendant proffers that, “[Plaintiff’s] request for reimbursement from the Employee

   [HLB] . . . was denied . . . due to the year-long delay between [Plaintiff’s]

   injuries/recovery and the request for time off.” (Doc. # 49 at 3.) Plaintiff correctly asserts

   that no specific language in the letter states that it was his delay in making his HLB

   request that was the basis for the denial. (Doc. # 56 at 24.) However, the absence of

   such specific language does not alone suggest Defendant’s subterfuge: the timeline for

   the request was originally, and continues to be, the reason for Defendant’s denial of

   Plaintiff’s HLB request. See Jaramillo v. Colo. Judicial Dep't, 427 F.3d 1303, 1310 (10th

   Cir. 2005) (pretext can be established if “the employer has changed its explanation

   under circumstances that suggest dishonesty or bad faith.”). Plaintiff presents no




                                                 16
Case 1:18-cv-01280-CMA-MEH Document 70 Filed 07/23/20 USDC Colorado Page 17 of 22




   evidence of Defendant’s discriminatory pretext in denying his HLB request other than

   his subjective belief that “[o]ther than race there was no reasonable or justifiable reason

   to deny [Plaintiff], and to award the [HLB] time off to Ms. Corcoran.” (Doc. # 56 at 20–

   21.) Plaintiff’s subjective beliefs are insufficient to establish pretext. See Fuller, 805 F.

   App’x at 606 (plaintiff’s subjective belief was insufficient to establish pretext).

          Plaintiff also argues that Article 25 of the Master Agreement—i.e., the collective

   bargaining agreement between teachers or their union and the board of a school

   district—contains no specific time limitation for when claims must be filed and that,

   therefore, denying a request based on timeliness is evidence of pretext. (Doc. # 56 at

   24.)

          However, an employer’s employment action in the absence of a particular policy

   specifically approving such an action does not necessarily represent pretext. See

   Tastan v. Los Alamos Nat'l Sec., LLC, 809 F. App'x 498, 502–03 (10th Cir. 2020)

   (absence of a specific policy prohibiting conduct at issue was not pretext for a

   discriminatory motive when that conduct formed the basis of employer’s adverse

   employment decision). “The relevant inquiry ‘isn’t to ask whether the employer’s

   decision was wise, fair or correct, but whether [the employer] honestly believed the

   legitimate, nondiscriminatory reasons it gave for its conduct and acted in good faith on

   those beliefs.” Id. at 503 (citing DeWitt v. Sw. Bell Tel. Co., 845 F.3d 1299, 1307 (10th

   Cir. 2017)).

          Plaintiff also argues that his being passed over for promotion is evidence of

   discriminatory animus. (Doc. # 56 at 21.) “Pretext can be inferred . . . from evidence that

   a plaintiff who was not promoted was more qualified than those employees who were




                                                 17
Case 1:18-cv-01280-CMA-MEH Document 70 Filed 07/23/20 USDC Colorado Page 18 of 22




   promoted,” but “[e]vidence that a plaintiff is as qualified as another employee chosen

   for promotion over him or her does not raise a factual issue as to pretext.” Rea v. Martin

   Marietta Corp., 29 F.3d 1450, 1457 (10th Cir. 1994) (emphases added). Plaintiff fails,

   however, to direct the Court to any evidence in the record, and the Court can find none,

   that he was more qualified than the person who was promoted.

          In summary, Plaintiff has failed to present evidence to show “weaknesses,

   implausibilities, inconsistencies, incoherencies, or contradictions in” Defendant’s

   decision-making “[such] that a reasonable factfinder could rationally find [its reasoning]

   unworthy of credence.” Morgan, 108 F.3d at 1323. Plaintiff’s failure to show adequate

   evidence that Defendant’s legitimate non-discriminatory reason for its actions is

   pretextual means, therefore, that summary judgment is appropriate regarding Plaintiff’s

   race/gender discrimination claim.

          2.      ADA Discrimination Claim

          Plaintiff claims that Defendant discriminated against him because of his disability

   when it 1) denied his HLB request; 2) sent him a letter of reprimand for taking paid

   health leave; 3) nonrenewed his employment; and 4) accused him of abandoning his

   job. (Doc. # 56 at 23–24.) Defendant responds that it took these actions for the following

   non-discriminatory reasons: 1) delay in Plaintiff’s HLB request (Doc. # 59 at 12); 2) to

   inform Plaintiff of the policy requirements of the Master Agreement for paid health leave

   documentation (Doc. # 49-1 at 90); 6 3) Plaintiff’s poor work performance (Doc. # 49 at

   14); and Plaintiff’s failure to communicate with Defendant or perform his work



   6The contents of the letter make it clear that the non-discriminatory reason for sending the letter
   was to request documentation for future paid health leave and to inform Plaintiff of the Master
   Agreement policies requiring paid health leave documentation.


                                                   18
Case 1:18-cv-01280-CMA-MEH Document 70 Filed 07/23/20 USDC Colorado Page 19 of 22




   responsibilities (Doc. # 60 at 28–48). Plaintiff’s evidence that Defendant’s legitimate

   non-discriminatory reasons for its actions is pretext for its discriminatory animus is that

   Defendant 1) reprimanded Plaintiff for taking time off for doctor appointments; and 2)

   accused Plaintiff of abandoning his job when he was injured by a student. (Doc. # 56 at

   23–24.)

          After Plaintiff had taken some paid health leave early in the school year, Mr.

   Chavez sent him an email that summarized the paid health leave that he had taken so

   far that year, quoted the relevant Article of the Master Agreement controlling teachers’

   paid health leave, and stated, “If you must take any more paid health leave this year, I

   will need a doctor’s note when you return.” (Doc. # 49-1 at 90.) Besides the usual

   salutations, the letter says no more. (Id.) Plaintiff claims the email was a reprimand for

   taking too much time off. (Doc. # 56 at 23–24.)

          However, the letter cannot reasonably be interpreted as a reprimand and it says

   nothing about taking too much time off. See (Doc. # 49-1 at 90). Besides his conclusory,

   and false, allegations about what the letter shows, Plaintiff makes no attempt to explain

   how the letter establishes that Defendant’s reason for its employment actions was

   pretextual. The Court finds that the email’s language and tone do not suggest that

   Defendant’s proffered reason for its actions was pretext for discriminatory animus.

          Plaintiff also argues that Defendant’s accusation that he abandoned his job is

   evidence of discriminatory animus. (Doc. # 56 at 24, 26.) Following Plaintiff’s

   nonrenewal discussion with Defendant in March 2017, Plaintiff was largely

   unresponsive to the School’s management’s communications and he frequently failed to

   fulfill his professional obligations. See (Doc. # 60 at 28–48). Plaintiff contends that he




                                                19
Case 1:18-cv-01280-CMA-MEH Document 70 Filed 07/23/20 USDC Colorado Page 20 of 22




   was unable to continue with his job and took time off during April and May because of

   the student-inflicted eye injury he suffered in late April. (Doc. # 56-1 at 104.) Plaintiff

   was authorized for Work Injury Leave for April 27 and 28, 2017, and was given the

   following work restrictions: “limit reading close up and far away <1 minute at a time, then

   must have a [five-minute break].” (Doc. # 61 at 46.) Those restrictions were

   subsequently modified on May 5 and 12, 2017, to less than two minutes reading with a

   7-minute break and the wearing of sunglasses at work. (Id.)

          Plaintiff failed to communicate with the School’s management and staff about the

   restrictions, which they claim could be easily accommodated. (Id.) Plaintiff also called in

   sick for 9 of the first 18 days of May, but despite numerous requests by the School’s

   management and staff for him to enter his leave requests into the School’s system for

   tracking leave, he failed to do so. (Id.) Accordingly, Mr. Chavez formed the genuine, well

   substantiated belief that Plaintiff had abandoned his job. (Id. at 7–8.) Plaintiff’s evidence

   that being accused of job abandonment shows discriminatory animus is no more than

   his response to one of Defendant’s interrogatories (Doc. # 56-1 at 105), which goes no

   further than his virtually identical conclusory statements in his Response to Defendant’s

   Motion (Doc. # 56 at 24, 26).

          Moreover, it is unlikely that any accusation of Plaintiff’s job abandonment made

   after his non-renewal is evidence of Defendant’s subterfuge for its legitimate non-

   discriminatory reason for Plaintiff’s non-renewal. The eye injury that Plaintiff alleges led

   to his time off in April and May occurred on April 26, 2017 (id. at 5) which is more than

   one month after Plaintiff’s non-renewal discussion with Defendant on March 13, 2017

   (Doc. # 39 at 16).




                                                 20
Case 1:18-cv-01280-CMA-MEH Document 70 Filed 07/23/20 USDC Colorado Page 21 of 22




            Although Plaintiff has moved beyond his pleadings and Response in presenting

   evidence, he does no more than point to evidence in the record that makes the same

   subjective, belief-oriented conclusions he makes in his Response. Compare (Doc. # 56

   at 24, 26), with (Doc. # 56-1 at 105). Conclusory statements based merely on

   conjecture, speculation, or subjective belief do not constitute competent summary

   judgment evidence, and “[u]nsubstantiated allegations carry no probative weight.”

   Bones, 366 F.3d at 875 (citations omitted). In summary, Plaintiff fails to establish that

   Defendant’s legitimate non-discriminatory reason for its actions is pretextual and,

   therefore, summary judgment is appropriate regarding Plaintiff’s ADA discrimination

   claim.

            3.    Retaliation Claim

            Plaintiff claims that Defendant retaliated against him when it nonrenewed his

   employment. (Doc. # 56 at 27.) To reiterate, Defendant’s legitimate, non-discriminatory

   reason for non-renewing Plaintiff’s employment is his consistent failure to meet his

   professional obligations. (Doc. # 49 at 14.) Plaintiff asserts that Defendant’s legitimate

   non-discriminatory reason for his non-renewal is pretextual because Defendant issued

   Plaintiff a memorandum of concern when he physically removed a student’s sweatshirt

   hood. (Doc. # 56 at 26.)

            In November 2016 Plaintiff allegedly physically removed the hood of a student’s

   sweatshirt after the student failed to comply with Plaintiff’s directions in class. See

   (Doc. # 49-1 at 86). Subsequently, Defendant issued Plaintiff a memorandum of

   concern regarding the incident. (Id.) The memorandum summarized the incident and




                                                21
Case 1:18-cv-01280-CMA-MEH Document 70 Filed 07/23/20 USDC Colorado Page 22 of 22




   described the School’s expectations regarding the handling of future student conduct

   problems. 7 (Id.)

          Plaintiff fails to explain how the memorandum of concern shows that Defendant’s

   stated reason for the nonrenewal of Plaintiff’s employment is pretextual. Defendant’s

   evidence for its employment actions, taken as a whole, reveals a legitimate

   “nondiscriminatory reason for [its] decision[s] . . . .” Reeves, 530 U.S. at 148. Moreover,

   “[P]laintiff [has] created,” at best, “only a weak issue of fact as to whether the employer’s

   reason [for its actions] was untrue”; therefore, summary judgment for Defendant

   regarding Plaintiff’s claim of retaliation is appropriate. See id.

                                       IV.     CONCLUSION

          For the foregoing reasons, the Court ORDERS that Defendant’s Motion for

   Summary Judgment (Doc. # 49) is GRANTED. The Clerk of the Court respectfully is

   DIRECTED to enter judgment in favor of Defendant and against Plaintiff.



   DATED: July 23, 2020

                                                       BY THE COURT:


                                                       _____________________________

                                                       CHRISTINE M. ARGUELLO
                                                       United States District Judge



   7Defendant states that he had removed students’ hoods on their sweatshirts since starting to
   work with the Defendant and implies this was the first time he was sanctioned for doing so.
   (Doc. # 56 at 26.) However, because Plaintiff presents no evidence that the School was aware
   of previous instances of his conduct, an inference of discriminatory animus does not necessarily
   arise. See Redmon v. Gen. Motors Co., No. 18-2087-DDC-KGG, 2019 WL 2393166, at *11 (D.
   Kan. June 6, 2019) (defendant’s categorization of policy violation in one instance of conduct but
   not another “does not render [defendant’s] proffered explanation unworthy of belief.”).


                                                  22
